Exhibit 12.1 J.B. Hunt Transport Services, Inc. Statement of Computation of Ratio of Earnings to Fixed Charges (in thousands) Pro Forma Six Months Six Months Ended Year Ended Ended June 30, December 31, June 30, Year Ended December 31, Earnings: Earnings before tax and equity in operations of affiliated company $ Fixed charges Adjusted earnings $ Fixed charges: Interest expense $ Amortization of costs related to indebtedness Estimated interest within rental expenses Total fixed charges $ Ratio of earnings to fixed charges 9.8x 7.2x 11.2x 8.1x 8.9x 9.3x 26.3x 66.3x
